DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

 Response to Amendment
Applicant’s amendment filed on 5/16/2022 is acknowledged.  Claims 1, 3-5, 13 have been amended.  Claim 12 is canceled. Claim 21 is added.  Claims 8-10, 17-20 remain withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 11, 13-16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 21 recites “at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass”.  The elected embodiment in Fig. 11 does not disclose any of the layers 1001 or 1003 are made of ultra-thin glass.  Other non-elected embodiments do have ultra-thin glass, such as 8c in Fig. 9.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0294496 A1) in view of Okamoto et al. (US 2010/0277448 A1) and supported by Hayashi (US 2008/0054785 A1).
Regarding claim 1, Wang teaches a display device (display device in Figs. 1b, 2a-2c of Wang), comprising: 
a substrate (100 in Fig. 1b of Wang); 
an OLED module (layer of organic electroluminescent display panel which includes the pixel units 110) disposed on a first surface (top surface of 100) of the substrate; and 
a tracing region (region of signal lines 120 starting from the left edge of substrate 100 to the right edge of the chip 200) disposed on a second surface (bottom surface of 100) of the substrate opposite to the first surface, the tracing region being electrically connected to the OLED module (the signal lines 120 are connected to the pixel units 110 by the vias 130, as shown in Fig. 1b), wherein the tracing region is disposed at a peripheral edge region (region of the bottom surface of substrate 100 that is underneath the chip 200 to the edge of substrate 100) of the second surface of the substrate, and a projection (this projection is the interface area of the tracing region, as defined above, and the substrate 100) of the tracing region on the second surface of the substrate is only at an edge position of a projection (as shown in Fig. 1b, this projection is the entire bottom surface area of the substrate 100.  As defined above, the projection of the tracing region is only at the left edge of the projection of the OLED module) of the OLED module on the second surface of the substrate, 
wherein the substrate comprises a via hole (via holes of the leftmost vias 130) disposed in the peripheral edge region (This is portion of substrate 100 overlapped by chip 200 to the left edge of substrate 100) of the second surface of the substrate, and a circuit trace (a signal line 120 in the tracing region defined above that is connected to one of the leftmost vias 130) in the tracing region is connected to the OLED module via the via hole (as shown in Fig. 1b). 
But Wang does not teach wherein the display device further comprises a bending region disposed in an intermediate position of two short sides of the substrate and perpendicular to two long sides of the substrate, and the tracing region comprises a first sub-tracing region and a second sub-tracing region disposed at an edge of one long side of the second surface of the substrate and disposed at two sides of the bending region, a third sub-tracing region and a fourth sub-tracing region disposed at an edge of another long side of the second surface of the substrate and disposed at the two sides of the bending region.  
Okamoto teaches a display device (Fig. 2A of Okamoto).  The display device comprises a display area (4301) with two scanning line driver circuits (4321a-4321b) on opposite sides of the display area.  The signal line driver circuit is provided on a flexible printed circuit (FPC) that is bonded to a third edge region of the third side (see Fig. 2A-C of Okamoto).  
Hayashi teaches that scanning signal is supplied to gate electrodes of pixels in the display area through scanning line (see [0043] of Hayashi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the IC chips as according to Okamoto, i.e. two gate driving chip (210 of Wang) on two opposite sides of the display area.  Having driving chips on both sides increase the flexibility of the electrical connection as well as increases the distance between neighboring wires thereby reducing capacitive coupling between them.  
As incorporated, the display device of Wang would comprise two tracing regions (210) – one as shown in Fig. 2a of Wang, and one on the opposite side of the display device and a third driver circuit on the third side.
But Wang in view of Okamoto does not teach wherein the display device further comprises a bending region disposed in an intermediate position of two short sides of the substrate and perpendicular to two long sides of the substrate, and the tracing region comprises a first sub-tracing region and a second sub-tracing region disposed at an edge of one long side of the second surface of the substrate and disposed at two sides of the bending region, a third sub-tracing region and a fourth sub-tracing region disposed at an edge of another long side of the second surface of the substrate and disposed at the two sides of the bending region.  
Okamoto also teaches a flexible display device (Fig. 9A-C of Okamoto).  The device comprises: a bending region (921 in Fig. 9A) disposed in an intermediate position of the substrate which runs perpendicular to the scanning line driver circuits (4321).  The scanning line driver circuit is formed on non-bending region on two sides of the bending region (see discussion in [0101]-[0102] of Okamoto).  In other words, the scanning line driver circuits is divided into a first sub-tracing region (left 4321) and a second sub-tracing region (right 4321) disposed at an edge of the substrate and disposed at two sides of the bending region (see Fig. 9A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a bending region of Okamoto and to have formed tracing region in non-bending regions on two sides of the bending region, as disclosed by Okamoto above, in order to have increased flexibility of the display device and to have reduced the breaking of the circuit (see discussion in [0101]-[0102] of Okamoto).
As incorporated, each of the gate driving chip 210 is divided into two sub-regions on two sides of the bending region.  These are labeled first to fourth sub-tracing regions.
Regarding claim 3, Wang in view of Okamoto teaches all the limitations of the display device according to claim 1, and further comprising: a bonding region (region of signal lines 120 starting from the left edge of substrate 100 to the right edge of the source driving chip 220.  Embodiment in Fig. 2a-2b and Fig. 2c are similar except where the signal lines 120 are located) disposed on the second surface of the substrate, wherein a lead wire (a signal line 120 in the bonding region defined above that is connected to one of the leftmost vias 130) in the bonding region is connected to the OLED module via the via hole, but does not teach the bonding region comprises a flexible thin film circuit board and a driver IC.  
Okamoto teaches a display device (Fig. 2A of Okamoto) wherein the signal line driver circuit (4323) is provided on a flexible printed circuit (FPC).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a signal line driver circuit on a flexible printed circuit as disclosed by Okamoto.  Having the signal line driver circuit on the FPC increases flexibility of the device.  
Regarding claim 4, Wang in view of Okamoto teaches all the limitations of the display device according to claim 1, but does not teach the display device further comprising a bonding region connected to the OLED module and disposed on the first surface of the substrate, and the bonding region comprises a flexible thin film circuit board and a driver IC.  
Okamoto teaches a display device (Fig. 2A of Okamoto).  The display device comprises a display area (4301) with two scanning line driver circuits (4321a-4321b) on opposite sides of the display area and a signal line driver circuit (4323) on a third side between the two opposite sides.  The signal line driver circuit (4323) is provided on a flexible printed circuit (FPC) that is bonded to a top surface of the device in the third edge region of the third side (see Fig. 2A-C of Okamoto).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a signal line driver circuit on the third side between the two opposite sides as disclosed by Okamoto.  Having the signal line driver circuit on the FPC increases flexibility of the device.  
As incorporated, the bonding region is defined to include the FPC (4324) and the circuit (4323) as well as the region of substrate bonded to the FPC.
Regarding claim 5, Wang in view of Okamoto teaches all the limitations of the display device according to claim 4, and also teaches wherein the bonding region is disposed at an edge of the short side of the first surface of the substrate (as combined above).  
Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view Okamoto, supported by Hayashi, as applied to claim 1 above, and further in view of Lee et al. (US 2011/0114954 A1).
Regarding claim 2, Wang in view of Okamoto teaches all the limitations of the display device according to claim 1, but does not teach wherein the substrate is made of an ultra-thin glass.  
Lee teaches a display device (Fig. 4 of Lee).  The device comprises a first substrate layer (110 in Fig. 4) and a second substrate layer (115) that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass (as described in [0019] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the substrate (100) of Wang from a thin glass substrate, as disclosed by Lee.  This is a material choice for the substrate that yields a cost effective method of making the TFT substrate.
Regarding claim 6, Wang in view of Okamoto teaches all the limitations of the display device according to claim 1, but does not teach wherein the substrate comprises a first substrate layer and a second substrate layer that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass.  
Lee teaches a display device (Fig. 4 of Lee).  The device comprises a first substrate layer (110 in Fig. 4) and a second substrate layer (115) that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass (as described in [0019] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the substrate as according to Lee.  This is typical material choice for the substrate which yields a cost effective method of making the TFT substrate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and Lee and supported by Hayashi, as applied to claim 6 above, and further in view of Yamazaki et al. (US 2012/0153333 A1).
Regarding claim 7, Wang-Okamoto-Lee teaches all the limitations of the display device according to claim 6, but does not teach wherein the first substrate layer and the second substrate layer are integrally sealed by at least one of an OCA, a barrier OCA, an UV glue, a silicone rubber and a glass glue.  
Yamazaki teaches a display device wherein the OLED element is sealed by a sealing layer (110 in Fig. 2A of Yamazaki).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a sealing layer 110 of Yamazaki over the OLED module in order to further prevent the moisture, impurity to enter the organic compound of the light emitting element ([0102] of Yamazaki).
As incorporated, the sealing layer is identified as OCA (optically clear adhesive is broadly interpreted to be any optically clear layer that adheres to other layers).
Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and supported by Hayashi, as applied to claim 1 above, and further in view of Yamazaki et al. (US 2012/0153333 A1).
Regarding claim 11, Wang in view of Okamoto teaches all the limitations of the display device according to claim 1, but does not teach that the display device further comprising: a first protection layer, a second protection layer and an encapsulation layer disposed between the first protection layer and the second protection layer, wherein a middle portion of the encapsulation layer comprises an empty groove region, and the substrate and the OLED module are disposed in the empty groove region, a size of a bottom area of the empty groove region is larger than a size of the substrate and the OLED module to allow the substrate and the OLED module slid in the empty groove region, for alleviating a bending stress when the substrate and the OLED module are bent.  
Yamazaki teaches a display device (Fig. 2A of Yamazaki) further comprising: a first protection layer (100a), a second protection layer (100b) and an encapsulation layer (sealant 116) disposed between the first protection layer and the second protection layer, wherein a middle portion of the encapsulation layer comprises an empty groove region (as shown in Fig. 2A of Yamazaki), and the substrate and the OLED module are disposed in the empty groove region (as shown in Fig. 2A of Yamazaki), a size of a bottom area of the empty groove region is larger than a size of the substrate (as shown in Fig. 2A of Yamazaki) and the OLED module.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first/second protection layers and the encapsulation layer as according to Yamazaki in order to suppressed the entry of moisture, oxygen, and impurity (see [0013] of Yamazaki).
As incorporated, the phrase “to allow the substrate and the OLED module slid in the empty groove region, for alleviating a bending stress when the substrate and the OLED module are bent” is either an intended use or functional description of the display device which is not given patentable weight. 
Regarding claim 13, Wang-Okamoto-Yamazaki teaches all the limitations of the display device according to claim 11, and also teaches wherein the empty groove region is filled with gas or liquid (see [0071] of Yamazaki), but does not explicitly teach that the encapsulation layer is composed of a material having low elastic modulus.
In a different embodiment (Fig. 14A) of Yamazaki, it is disclosed that the sealing resin can be epoxy, acrylic, silicone… (see [0245] of Yamazaki).  These have low elastic modulus.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the encapsulation layer and the elastic material layer from a material having low elastic modulus since these are typical and well-known sealant materials.
Regarding claim 14, Wang-Okamoto-Yamazaki teaches all the limitations of the display device according to claim 11, and also teaches wherein a size of a bottom area of the empty groove region is larger than that of the substrate (see Fig. 2A of Yamazaki).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and Yamazaki and supported by Hayashi, as applied to claim 11 above, and further in view of Yamashita et al. (US 5124204).
Regarding claim 15, Wang in view of Okamoto teaches all the limitations of the display device according to claim 11, but does not teach wherein a first silicone oil layer is disposed between the OLED module and the first protection layer, and, a second silicone oil layer is disposed between the substrate and the second protection layer.  
Yamashita teaches a display device (Fig. 2 of Yamashita).  In order to prevent moisture from reaching the OLED element, the OLED element is covered by a glass layer and silicone oil is encapsulated between the glass layer and the OLED element (column 1 lines 22-26 of Yamashita).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have filled empty spaces with silicone oil in order to further enhance reliability against moisture (column 1 lines 22-26 of Yamashita).
As incorporated, the space between the OLED module and first protection layer (100a in Fig. 2A of Yamazaki) is filled with silicone oil.  The space between the substrate is also filled with silicone oil.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and Yamazaki and supported by Hayashi, as applied to claim 11 above, and further in view of Jung et al. (US 2019/0081272 A1).
Regarding claim 16, Wang in view of Okamoto teaches all the limitations of the display device according to claim 11, but does not teach wherein the encapsulation layer comprises at least one air guiding groove and a sealing material for sealing the at least one air guiding groove.  
Jung teaches a display device (Fig. 1 of Jung).  The device comprises an encapsulation (500) between a first protection layer (200) and a second protection layer (400).  The encapsulation includes an air guiding groove (301a) in order to remove air bubbles during formation (see [0066] of Jung).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed air guiding grooving in the encapsulation layer and sealing material in order to reduce the air bubbles in these layers. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822